Title: From George Washington to Major General William Heath, 16 December 1776
From: Washington, George
To: Heath, William



Head Quarters near Corriels ferry [Pa.] December 16th 1776.
Sir

I reciev’d your favor of the Eleventh instant, advising me of the march of Parsons Brigade from Pekeskill to join us; I am now to acquaint you that from information reciev’d of the Enemy’s movements, it appears to me that they intend leaving this part of the Country, & to retire towards Brunswick & the towns contiguous to it, perhaps for the

purpose of going into Winter quarters, unless indeed the whole, should be intended as a feint; There does not therefore appear the same necessity for your advancing, as was conjectured at the time my orders for your marching were determined on; for this reason (as well as on account of the danger which the State of New York would be exposed to, and which the Convention has represented to me by their letter) I should concieve it to be expedient for you to return with Parson’s Brigade, to your former Station; These troops you are to post in the most advantageous manner to answer the purposes of defending the Country from the incursions of the Enemy, & of curbing the insolence of the disaffected. However previous to your departure from the Jerseys, I entirely agree with you in sentiment, that the troops cannot be better employed than in surprising any of the Enemy’s posts, either at Hackensac, or the parts adjacent that are so situated, as to admit of a strong probability of success; an enterprise of this sort, will encourage our friends, and advance the recruiting service, which is a matter of infinite importance; As to Col. Vose, with Greaton’s, Bond’s & Porter’s regiments, I would chuse they should move forwards to join Genl Gates.
With respect to the families of Mr Inglis and Mr Moor who are desirous of going to New York, I cannot percieve any political objection; as I should suppose, they are capable of doing less mischief there, than by remaining in the Country & giving intelligence to the Enemy; they ought however to be inform’d; that they will on no account be permitted to return. I am Dr Sir Yr Most Obedt Servt

Go: Washington


N.B. I beg you will encourage & advance the recruiting service, by every means in your power; I shall in a short time send you money for the different recruiting officers.

